IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 39333/39334

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 708
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 8, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LARRY RAY HALBERT,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       In docket number 39333 Larry Ray Halbert pled guilty to felony driving under the
influence of alcohol and/or an intoxicating substance. Idaho Code §§ 18-8004, 18-8005(5). The
district court sentenced Halbert to a unified term of five years with two years determinate, but
suspended his sentence and placed him on supervised probation for five years. In docket number
39334, Halbert pled guilty to felony driving under the influence of alcohol and/or an intoxicating
substance, I.C. §§ 18-8004, 18-8005(5) and admitted to violating his probation. The district
court released Halbert to participate in a residential treatment program pending disposition in
both cases. At a consolidated sentencing and disposition hearing, the district court revoked
Halbert’s probation and ordered the underlying sentence in docket number 39333 to be executed;
imposed a concurrent unified sentence of ten years with four years determinate in docket number

                                                1
39334; retaining jurisdiction in both cases. Following the period of retained jurisdiction, the
district court again suspended Halbert’s sentences and placed him on supervised probation for
five years. Halbert again violated probation and the district court revoked his probation in both
cases and ordered his underlying sentences executed. Halbert filed Idaho Criminal Rule 35
motions in both cases and both were denied by the district court. Halbert appeals asserting that
the district court abused its discretion by denying his Rule 35 motions and by declining to reduce
his sentences.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Halbert’s Rule 35 motions was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s orders denying Halbert’s Rule 35 motions are affirmed.




                                                2